Case: 13-1065   Document: 7     Page: 1   Filed: 01/07/2013




          NOTE: This order is nonprecedential.


  mtntteb ~tates qrourt of §ppeaIs
       for tbe jfeberaI qrtrcutt

                MICHAEL ROYSTER,
                 Petitioner-Appellant,
                           v.
  MARIROSA LAMAS, THE DISTRICT ATTORNEY
   OF THE COUNTY OF S. WILLIAMS, AND THE
    ATTORNEY GENERAL OF THE STATE OF,
             Respondents-Appellees.


                       2013-1065


   Appeal from the United States District Court for the
Eastern District of Pennsylvania in case no. 11-CV-0477,
Chief Judge J. Curtis Joyner.


                     ON MOTION


                      ORDER
    Having received no objection to this court's order
dated December 3, 2012,
   IT Is ORDERED THAT:
Case: 13-1065      Document: 7     Page: 2      Filed: 01/07/2013




MICHAEL ROYSTER V. MARIROSA LAMAS                             2


    (1) This appeal and any pending motions are trans-
ferred to the United States Court of Appeals for the Third
Circuit pursuant to 28 U.S.C. § 1631.
      (2) Each side shall bear its own costs.
                                      FOR THE COURT



                                       lsI Jan Horbaly
                                      Jan Horbaly
                                      Clerk
s21
Issued As A Mandate:     _......:J_A_N_O_1_2_01_3_ _